 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. CR20-217 JCC

10          v.                                             DETENTION ORDER

11   AARON ALARCON-CASTANEDA,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Conspiracy to Distribute Controlled substances, 21 U.S.C. §§ 841(a)(1) and

16          (b)(1)(A)

17          Count 2:        Possession with Intent to Distribute Methamphetamine, 21 U.S.C. §§

18          841(a)(1) and (b)(1)(A)

19   Date of Detention Hearing: On April 28, 2021, the Court held a hearing via a Zoom

20   videoconference, with the consent of Mr. Alarcon-Castaneda, due to the exigent circumstances as

21   outlined in General Order 6-21.

22          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

23   based upon the reasons for detention hereafter set forth, finds:

24

25
     DETENTION ORDER - 1
 1         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 2         1.    There is a rebuttable presumption of detention pursuant to 18 U.S.C. § 3142(e). Mr.

 3               Alarcon-Castaneda has not overcome that allegation.

 4         2.    Mr. Alarcon-Castaneda poses a risk of nonappearance due to the lack of

 5               information regarding his personal history and ties to this district and his reported

 6               family ties to Mexico. Mr. Alarcon-Castaneda poses a risk of danger due to the

 7               nature of the charged offenses, including allegations of violence. Based on these

 8               findings, and for the reasons stated on the record, there does not appear to be any

 9               condition or combination of conditions that will reasonably assure Mr. Alarcon-

10               Castaneda’s appearance at future court hearings while addressing the danger to

11               other persons or the community.

12         3.    Taken as a whole, the record does not effectively rebut the presumption that no

13               condition or combination of conditions will reasonably assure the appearance of

14               Mr. Alarcon-Castaneda as required and the safety of the community.

15         IT IS THEREFORE ORDERED:

16         (1)   Mr. Alarcon-Castaneda shall be detained pending trial, and committed to the

17               custody of the Attorney General for confinement in a correction facility separate,

18               to the extent practicable, from persons awaiting or serving sentences or being held

19               in custody pending appeal;

20         (2)   Mr. Alarcon-Castaneda shall be afforded reasonable opportunity for private

21               consultation with counsel;

22         (3)   On order of a court of the United States or on request of an attorney for the

23               government, the person in charge of the corrections facility in which Mr. Alarcon-

24

25
     DETENTION ORDER - 2
 1                Castaneda is confined shall deliver Mr. Alarcon-Castaneda to a United States

 2                Marshal for the purpose of an appearance in connection with a court proceeding;

 3                and

 4         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

 5                 counsel for Mr. Alarcon-Castaneda, to the United States Marshal, and to the

 6                 United States Pretrial Services Officer.

 7         Dated this 28th day of April, 2021.

 8


                                                        A
 9

10                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     DETENTION ORDER - 3
